SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2011 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. CNPJ/MF No. 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company Minutes of the Meeting of the Board of Directors held on June 30, 2011 1. Date, Time and Venue : On June 30, 2011, at 10 a.m., in the headquarter of the Company, located at Avenida das Nações Unidas 8,501, 19 th floor. 2. Call Notice and Attendance : Call notice waived, due to the attendance of the totality of the members of the Company’s Board of Director, therefore, the instatement and approval quora were verified. 3. Presiding Board : Chairman : Caio Racy Mattar. Secretary : Renata de Carvalho Fidale. 4. Resolutions: The following resolutions were unanimously approved, without reservations, by all the directors in attendance: 4.1. To change the composition of the Company’s Finance Executive Committee, Ethics Executive Committee and Investment Executive Committee, with the consequent amendment of the wording of the Internal Rules of the Committees, as attached to the present minutes as Annex I, as follows: (i) Internal Rules of the Finance Executive Committee, (ii) Internal Rules of the Ethics Executive Committee; and (iii) Internal Rules of the Investment Executive Committee. 4.2. To change the item 5 (b) of the Chapter that establishes the duties and responsibilities of the Investment Executive Committee in order to state that the Committee will have to submit to Board of Directors’ approval the purchases of land and new real estate developments having a cash exposure in excess of R$ 45 million or involving amounts in excess of 1.5% of the net asset value of the Company, whichever is greater, with the consequent amendment of the wording of the Internal Rules of the Investment Executive Committee attached to the present as Annex I.3. 4.3. To register the resignation of Mr. Gerald Dinu Reiss to his office in the Company’s Audit Committee , and to ratify the appointment, as member of said Committee, on May 3 rd , 2011, for the term of office to expire on September 9, 2011, of Miss Maria Letícia de Freitas Costa , Brazilian, single, engineer, bearer of identity card RG No. 6.057.278-4 SSP/SP, enrolled with the CPF/MF under No. 050.952.788-58. 4.4. To register the resignation of Mr. Richard L. Huber to his office in the Company’s Compensation Committee , and to ratify the appointment, as member of said Committee, on May 3 rd , 2011, for the term of office to expire on the date of the Annual Shareholders’ Meeting to be held in 2012, of Mr. Henri Phillipe Reichstul , Brazilian, married, economist, bearer of identity card RG No. 3.798.203 SSP/SP, enrolled with the CPF/MF under No. 001.072.248-36. Mr. Henri Phillipe Reichstul will be the Coordinator of the Company’s Compensation Committee. 4.5. To register the resignation of Mr. Wilson Amaral de Oliveira to his office in the Company’s Nominating and Corporate Governance Committee , and to ratify the appointment, as member of said Committee, on May 3 rd , 2011, for the term of office to expire on the date of the Annual Shareholders’ Meeting to be held in 2012, of Mr. Guilherme Affonso Ferreira , Brazilian, separated, businessman, bearer of identity card RG No. 4.405.163 SSP/SP, enrolled with the CPF/MF under No. 762.604.298-00. 4.6. To register the resignation of Mr. Wilson Amaral de Oliveira and Antonio Carlos Ferreira Rosa to their office in the Company’s Investment Executive Committee , and to appoint, as members of said Committee, for the term of office to expire on September 9, 2012, Mr. Rodrigo Osmo , Brazilian, married, chemical engineer, bearer of identity card RG No. 25.254.176-5 SSP/SP, enrolled with the CPF/MF under No. 268.909.818-04, o Mr. Mário Rocha Neto , Brazilian, married, civil engineer, bearer of identity card RG No. 5.637.585 SPP/SP, enrolled with the CPF/MF under No. 030.073.278-30, Mr. Sandro Rogério da Silva Gamba , Brazilian, married, civil engineer, bearer of identity card RG No. 24.885.811-7, enrolled with the CPF/MF under No. 153.803.238-47, and Mr. Luiz Carlos Siciliano , Brazilian, married, business administrator, bearer of identity card RG No. 05.688.896-9, enrolled with the CPF/MF under No. 789.622.427-53. Mr. Alceu Duilio Calciolari will assume the coordination of the Company’s Investment Executive Committee. 4.7. To register the resignation of Mr. Wilson Amaral de Oliveira to his office in the Company’s Finance Executive Committee , and to appoint, as member of said Committee, for the term of office to expire on September 9, 2012, Mr. Rodrigo Osmo , Brazilian, married, chemical engineer, bearer of identity card RG No. 25.254.176-5 SSP/SP, enrolled with the CPF/MF under No. 268.909.818-04. Mr. Alceu Duilio Calciolari will assume the coordination of the Company’s Finance Executive Committee. 4.8. Due to the deliberation above and pursuant to the meetings of the Board of Directors of the Company held on September 9, 2010 and November 19, 2010, the composition of the Company’s assistance committees will be as follows: (i) Audit Committee : José Écio Pereira da Costa Júnior, as President of the Committee, Richard L. Huber and Maria Letícia de Freitas Costa; (ii) Compensation Committee : Henri Phillipe Reichstul, as Coordinator, Caio Racy Mattar and José Écio Pereira da Costa Júnior; (iii) Nominating and Corporate Governance Committee : Gerald Dinu Reiss, as Coordinator, Caio Racy Mattar and Guilherme Affonso Ferreira; (iv) Investment Executive Committee : Alceu Duilio Calciolari, as Coordinator, Rodrigo Osmo, Mário Rocha Neto, Sandro Rogério da Silva Gamba and Luiz Carlos Siciliano; (v) Finance Executive Committee : Alceu Duilio Calciolari, as Coordinator, Rodrigo Osmo and Fernando Cesar Calamita; and (vi) Ethics Executive Committee : Rodrigo Ferreira Coimbra Pádua, as Coordinator, Mario Rocha Neto, Fernando Cesar Calamita, and Luciano de Camillo Masson. 4.9. In accordance to the terms of item 6.8 of Novo Mercado Regulation, approve the securities trading policy of the Company, including new guidance release policy to the terms of the trading policy previously approved in the Board of Directors meeting held on July 15, 2009, consolidated in the terms of “Conduct Manual Disclosure and Use of Information and Securities Trading Policy Issued by Gafisa S.A.”, attached to the present minutes as Annex II. 4.10. In accordance to the terms of item 6.9 of Novo Mercado Regulation, approve the c code of conduct of the Company, in the terms of “Code of Ethics of Gafisa S.A.”, attached to the present minutes as Annex III. 5. Closing : With no further matters to be discussed, these minutes were read, approved and signed by those attending the meeting. Signatures : Caio Racy Mattar (Chairman), Renata de Carvalho Fidale (Secretary). Directors : Caio Racy Mattar, Richard L. Huber, Gerald Dinu Reiss, José Écio Pereira da Costa Júnior, Renato de Albuquerque, Wilson Amaral de Oliveira, Henri Phillipe Reichstul, Guilherme Affonso Ferreira and Maria Letícia de Freitas Costa. I hereby certify that this is a true copy of the minutes drawn up in the appropriate corporate book. Renata de Carvalho Fidale Secretary ANNEX I – CHARTER OF THE COMMITTEES I.1 – CHARTER OF THE FINANCE EXECUTIVE COMMITTEE ARTICLE I FINANCE COMMITTEE 1. The Finance Committee (the “Committee”) is a collegiate body created to assist and provide information to the Board of Directors (the “Board”), in accordance with the terms of Section 14 of the Bylaws of Gafisa S.A. (the “Company”). 2. The Committee will adopt its resolutions by a majority vote of its members. Considering that the Committee is an advisory body to the Board, the resolutions of the Committee constitute mere recommendations to the Board. The recommendations of the Committee will be supported by an assessment of risks and, where applicable, by comments from the legal department of the Company. ARTICLE II MEMBERSHIP AND OPERATION OF THE FINANCE COMMITTEE 3. The Committee will not operate on an ongoing basis and will be comprised of minimum (3) three and maximum (5) five members to be elected by the Board from among the officers of the Company (executive officers or not). The term of office of the Committee members will be 2 (two) years provided, further, that no additional compensation will be payable for service as a Committee member. 3.1. There will be no hierarchy among the members of the Committee. 4. A majority of the Committee members will elect a Coordinator from among their number. 4.1. The Coordinator will have responsibility for oversight and organization of the operations of the Committee as well as for preparation, organization, recording and distribution of the agenda and minutes of the Committee meetings, and any information required in connection with the discussion of such agenda. ARTICLE III DUTIES AND RESPONSIBILITIES 5. The Committee will have the following duties and responsibilities, in addition to others that may be assigned by the Board: (a) to recommend to the Board the approval of financial agreements that are not inside the operational routine of the Company and required approval of the Board; (b) to elaborate policies related to: (i) financial investment of the Company; (ii) raising of financing through capital markets; and (iii) tendering of guaranties; (c) to monitor and report, as necessary, the (i) Policy of Corporative and Financial Risks, (ii) Policy of Guaranties and Credit Limits of the Company, and (iii) other policies described in item (a) above; (d) to monitor the start-up of the Annual Investments Plan, as approved by the Board; (e) to monitor and report the cash flow and Short and Long Term Debt Policy; (f) to monitor and report the debt structure and make suggestions of amendments as often as necessary; and (g) to review and assess the adequacy of this charter and recommend any proposed changes to the Board. ARTICLE IV MEETINGS 6. The Committee will hold its meetings as often as it necessary. Meetings will be called by the Coordinator, by letter, e-mail, telegram or fax sent at least three days in advance, provided, however, that a meeting attended by all Committee members will be deemed to be duly constituted, irrespective of any notice. 7. Committee meetings may be held at the principal place of business of the Company or any other location, as previously agreed by the members. Meetings via telephone conference or video conference will be permitted. 8. The remaining directors, executive officers, impendent auditors or advisors of the Company will attend a meeting of the Committee whenever so requested, but will have no voting rights at such meeting. 9. Any Committee meeting may be treated on a confidential basis, wholly or in part, where the Coordinator believes such treatment would be advisable considering the matters at hand, including with respect to the conclusions reached. ARTICLE V DUTIES AND PREROGATIVES OF THE COMMITTEE AND ITS MEMBERS 10. In the discharge of the duties and responsibilities of their offices, the members of the Committee will abide by the Company's Code of Ethics, and applicable rules and regulations. 11. The members of the Committee will have fiduciary obligations to the Company and may not disclose to third parties any documents or information regarding the Company's business. The members of the Committee will hold in secrecy any material, inside or strategic information of the Company obtained by virtue of their offices and will ensure that no such information will be accessible to third parties. The members of the Committee may not use any such information to obtain any gains for himself or herself or for another person. 11.1. For the purpose of the foregoing provisions of this section, the following meanings will apply: (a) Material: any resolution adopted by a shareholders' meeting or the management of the Company or any other act or event in connection with the corporate business that may have significant effect on (a) the quoted prices for the securities of the Company; or (b) investors' decisions to trade such securities; or (c) investors' decisions to exercise any rights attaching to the securities of the Company; (b) Inside: any information imparted to a particular person or group before it is disclosed to the public; and (c) Strategic: any information that may provide the Company with a gain or competitive advantage over its competitors, or that needs to be kept secret due to its relevance. ARTICLE VI REPORT BY THE BOARD OF EXECUTIVE OFFICERS AND ANNUAL REVIEW 12. In advance of each meeting of the Committee, the Board of Executive Officers will make available to the Coordinator, for distribution to the Committee members, one or more reports on matters falling within the scope of authority of the Committee that are being reviewed by the Company, with a description of the strategies and actions proposed to be adopted and/or currently adopted by the Company with respect to such matters. 13. On an yearly basis, if so requested by the Board, the Board of Executive Officers will submit to the Committee a review of the results of the plans, projects and strategic investments fully carried out by the executive officers during the period in question, or still under way. 14. The conclusions of any such annual review requested by the Board and the comments and recommendations from the Committee in connection therewith will be submitted to the Board of Directors for review. 1.2 – CHARTER OF THE ETHICS EXECUTIVE COMMITTEE ARTICLE I ETHICS COMMITTEE 1.The Ethics Committee (the “Committee”) is a collegiate body created to assist and provide information to the Board of Directors (the “Board”), in accordance with the terms of Section 14 of the Bylaws of Gafisa S.A. (the “Company”). 2. The Committee will adopt its resolutions by a majority vote of its members. Considering that the Committee is an advisory body to the Board, the resolutions of the Committee constitute mere recommendations to the Board. The recommendations of the Committee will be supported by an assessment of risks and, where applicable, by comments from the legal department of the Company. ARTICLE II MEMBERSHIP AND OPERATION OF THE ETHICS COMMITTEE 3. The Committee will not operate on an ongoing basis and will be comprised of minimum (3) three and maximum (5) five members to be elected by the Board among officers of the Company (executive officers or not) and managers allocated in the following areas: (i) Financial; (ii) Legal; (iii) People; (iv) Operations; and (v) Internal Auditor. The term of office of the Committee members will be 2 (two) years provided, further, that no additional compensation will be payable for service as a Committee member. 3.1. There will be no hierarchy among the members of the Committee. 4. A majority of the Committee members will elect a Coordinator among their number. 4.1. The Coordinator will have responsibility for oversight and organization of the operations of the Committee as well as for preparation, organization, recording and distribution of the agenda and minutes of the Committee meetings, and any information required in connection with the discussion of such agenda. ARTICLE III DUTIES AND RESPONSIBILITIES 5. The Committee will have the following duties and responsibilities, in addition to others that may be assigned by the Board: (a) to solve ethics conflicts that are not solved by the hierarchical chain or that are not included in this code or in its guidelines; (b) to guarantee confidentiality on received information; (c) to take actions related to the Code of Ethics violations; (d) to approve costs of air tickets and lodgings sponsored by suppliers for employees of the Company, for technical visits, workshops, conference, fairs, etc; (e) to approve the hiring of suppliers who maintain personal relationship with employee’s relatives of first degree: father, mother, brothers/sisters, son/daughters, spouses, cousins, nephews/nieces and uncles/aunts; and (f) to review and assess the adequacy of this charter and recommend any proposed changes to the Board. 6. The Committee also will be responsible to inform to the Internal Auditors of the Company and to the Audit Committee, all accusation received by the “Canal Confidencial”, as the actions the related to them. ARTICLE IV MEETINGS 7. The Committee will hold its meetings as often as it necessary or when request by the members of the Committee, to solve accusations, in accordance with the clause 5 above. Meetings will be called by letter, e-mail, telegram or fax sent at least three days in advance, provided, however, that a meeting attended by all Committee members will be deemed to be duly constituted, irrespective of any notice. 8. Committee meetings may be held at the principal place of business of the Company or any other location, as previously agreed by the members. Meetings via telephone conference or video conference will be permitted. 9. The remaining Directors, Executive Officers, impendent auditors or advisors of the Company will attend a meeting of the Committee whenever so requested, but will have no voting rights at such meeting. 10. Any Committee meeting may be treated on a confidential basis, wholly or in part, where the Coordinator believes such treatment would be advisable considering the matters at hand, including with respect to the conclusions reached. ARTICLE V DUTIES AND PREROGATIVES OF THE COMMITTEE AND ITS MEMBERS 11. In the discharge of the duties and responsibilities of their offices, the members of the Committee will abide by the Company's Code of Ethics, and applicable rules and regulations. 12. The members of the Committee will have fiduciary obligations to the Company and may not disclose to third parties any documents or information regarding the Company's business. The members of the Committee will hold in secrecy any material, inside or strategic information of the Company obtained by virtue of their offices and will ensure that no such information will be accessible to third parties. The members of the Committee may not use any such information to obtain any gains for himself or herself or for another person. 12.1. For the purpose of the foregoing provisions of this section, the following meanings will apply: (a) Material: any resolution adopted by a shareholders' meeting or the management of the Company or any other act or event in connection with the corporate business that may have significant effect on (a) the quoted prices for the securities of the Company; or (b) investors' decisions to trade such securities; or (c) investors' decisions to exercise any rights attaching to the securities of the Company; (b) Inside: any information imparted to a particular person or group before it is disclosed to the public; and (c) Strategic: any information that may provide the Company with a gain or competitive advantage over its competitors, or that needs to be kept secret due to its relevance. ARTICLE VI REPORT BY THE BOARD OF OFFICERS AND ANNUAL REVIEW 13. In advance of each meeting of the Committee, the Board of Officers will make available to the Coordinator, for distribution to the Committee members, one or more reports on matters falling within the scope of authority of the Committee that are being reviewed by the Company, with a description of the strategies and actions proposed to be adopted and/or currently adopted by the Company with respect to such matters. 14. The conclusions of any such annual review requested by the Board and the comments and recommendations from the Committee in connection therewith will be submitted to the Board for review. I.3 – CHARTER OF THE INVESTMENT EXECUTIVE COMMITTEE ARTICLE I INVESTMENT COMMITTEE 1. The Investment Committee (the “Committee”) is a collegiate body created to assist and provide information to the Board of Directors (the “Board”), in accordance with the terms of Section 14 of the Bylaws of Gafisa S.A. (the “Company”). 2. The Committee will adopt its resolutions by a majority vote of its members. Considering that the Committee is an advisory body to the Board, the resolutions of the Committee constitute mere recommendations to the Board. The recommendations of the Committee will be supported by an assessment of risks and, where applicable, by comments from the legal department of the Company. ARTICLE II MEMBERSHIP AND OPERATION OF THE INVESTMENT COMMITTEE 3. The Committee will not operate on an ongoing basis and will be comprised of minimum three (3) and maximum (5) five members to be elected by the Board among the officers of the Company (executive officers or not). The term of office of the Committee members will be 2 (two) years, provided, further, that no additional compensation will be payable for service as a Committee member. 3.1. There will be no hierarchy among the members of the Committee. 4. A majority of the Committee members will elect a Coordinator among their number. 4.1. The Coordinator will have responsibility for oversight and organization of the operations of the Committee as well as for preparation, organization, recording and distribution of the agenda and minutes of the Committee meetings, and any information required in connection with the discussion of such agenda. ARTICLE III DUTIES AND RESPONSIBILITIES 5. The Committee will have the following duties and responsibilities, in addition to others that may be assigned by the Board: (a) to review, discuss and recommend any purchases of land and new real estate developments by the Company or any of the other companies controlled by it; (b) to submit to Board of Directors’ approval the purchases of land and new real estate developments (i) that the VGV of the commercial units represents at least 50% of the total VGV of the development; or (ii) having a cash exposure in excess of R$ 45 million or involving amounts in excess of 1.5% of the net asset value of the Company, whichever is greater; (c) to advice the executive officers on negotiation of new business transactions and structuring of deals; (d) to monitor start-up of new projects and related cash flows; (e) in special cases, to engage in negotiations and structuring of new types of business transactions; and (f) to review and assess the adequacy of this charter and recommend any proposed changes to the Board. ARTICLE IV MEETINGS 6. The Committee will hold its meetings according to a schedule made available at the beginning of each year to the members of the Committee. Meetings will be called by letter, e-mail, telegram or fax sent at least three days in advance, provided, however, that a meeting attended by all Committee members will be deemed to be duly constituted, irrespective of any notice. 7. Committee meetings may be held at the principal place of business of the Company or any other location, as previously agreed by the members. Meetings via telephone conference or video conference will be permitted. 8. The remaining directors, executive officers, impendent auditors or advisors of the Company will attend a meeting of the Committee whenever so requested, but will have no voting rights at such meeting. 9. Any Committee meeting may be treated on a confidential basis, wholly or in part, where the Coordinator believes such treatment would be advisable considering the matters at hand, including with respect to the conclusions reached. ARTICLE V DUTIES AND PREROGATIVES OF THE COMMITTEE AND ITS MEMBERS 10. In the discharge of the duties and responsibilities of their offices, the members of the Committee will abide by the Company's Code of Ethics, and applicable rules and regulations. 11. The members of the Committee will have fiduciary obligations to the Company and may not disclose to third parties any documents or information regarding the Company’s business. The members of the Committee will hold in secrecy any material, inside or strategic information of the Company obtained by virtue of their offices and will ensure that no such information will be accessible to third parties. The members of the Committee may not use any such information to obtain any gains for himself or herself or for another person. 11.1. For the purpose of the foregoing provisions of this section, the following meanings will apply: (a) Material: any resolution adopted by a shareholders’ meeting or the management of the Company or any other act or event in connection with the corporate business that may have significant effect on (a) the quoted prices for the securities of the Company; or (b) investors’ decisions to trade such securities; or (c) investors’ decisions to exercise any rights attaching to the securities of the Company; (b) Inside: any information imparted to a particular person or group before it is disclosed to the public; and (c) Strategic: any information that may provide the Company with a gain or competitive advantage over its competitors, or that needs to be kept secret due to its relevance. ARTICLE VI REPORT BY THE BOARD OF OFFICERS AND ANNUAL REVIEW 12. In advance of each meeting of the Committee, the Board of Officers will make available to the Coordinator, for distribution to the Committee members, one or more reports on matters falling within the scope of authority of the Committee that are being reviewed by the Company, with a description of the strategies and actions proposed to be adopted and/or currently adopted by the Company with respect to such matters. 13. On an yearly basis, if so requested by the Board, the Board of Officers will submit to the Committee a review of the results of the plans, projects and strategic investments fully carried out by the executive officers during the period in question, or still under way. 14. The conclusions of any such annual review requested by the Board and the comments and recommendations from the Committee in connection therewith will be submitted to the Board for review. ANNEX II – SECURITIES TRADING POLICY CONDUCT MANUAL DISCLOSURE AND USE OF INFORMATION AND SECURITIES TRADING POLICY ISSUED BY GAFISA S.A. CONDUCT MANUAL DISCLOSURE AND USE OF INFORMATION AND SECURITIES TRADING POLICY ISSUED BY GAFISA S.A. – Contents – Part I – Section I – Purpose and Sphere of Action 1. Scope and Persons in Charge 2. Deed of Compliance – Section II – Principles – Section III – Policy on the Disclosure and Use of Information related to a Relevant Acts or Facts 1. Obligations to the Investor Relations Director 2. Purpose of Disclosing a Relevant Act or Fact 3. Definition of a Relevant Act or Fact 4. Examples of Relevant Acts or Facts 5. In-House Procedures for Notifying and Disclosing a Relevant Act or Fact 6. Liability in Case of Omission 7. When to Notify and Disclose – Periods 8. Who to Notify 9. Disclosure Media – Newspapers and the Internet 10. Inside Information and the Duty of Secrecy 11. Non-Disclosure – Exception to the Rule 12. Corporate Non-Disclosure Procedures for a Relevant Act or Fact 13. Secrecy Request submitted to the CVM – Section IV – Guidance Release Policy – Section V – Notification Procedures for Trading by Officers and Related Persons – Section VI – Notification and Disclosure Procedures for the Acquisition or Divestment of Relevant Shareholdings Part II – Section I – Securities Trading Policy issued by the Company 1. Constraints on Trading while the Disclosure of a Relevant Act or Fact Remains Pending 2. Exceptions to the General Constraints on Trading in Securities 3. Constraints on Trading after the Disclosure of a Relevant Act or Fact 4. Individual Investment Programs 5. Ban on Trading during the Period preceding the Disclosure of Quarterly and Annual Information and the Financial Statements 6. Ban on Decisions addressing the Acquisition or Divestment of Shares issued by the Company 7. Ban on Trading Applicable to Former Officers – Section II – Final Provisions 1. Indirect and Direct Trading 2. Policy Oversight Responsibilities of the Investor Relations Director 3. Alterations to the Manual 4. Alterations to the Trading Policy 5. Third Party Liability – Annexes Annex I – Definitions Annex II – Deed of Compliance with the Manual Annex III – Trades Table 15 CONDUCT MANUAL DISCLOSURE AND USE OF INFORMATION AND SECURITIES TRADING POLICY ISSUED BY GAFISA S.A. The policies adopted by Gafisa S.A. for its relationships with investors and the market in general have always been based on the principle of transparency, with its conduct being guided by full disclosure of the available information portraying the activities of the Company. Moreover, it has always pursued the highest standards of compliance with the legal and regulatory provisions governing listed companies whose securities are traded in Brazil and abroad. With the advent of the Corporations Act and the publication of standards by the Brazilian Securities Commission, drawn up in order to regulate the disclosure of information to the investor public, the Board of Gafisa S.A. decided that this was an opportune occasion for consolidating the best practices in a Manual that will guide the conduct of the Officers and Staff of the Company. Consequently, this Manual presents the best practices for the disclosure and use of information, as well as the rules applicable to the release of information as guidance (Part I) and trading in securities issued by Gafisa S.A. (Part II). Sections I, II and III of Part I of this Manual address the use, notification and disclosure of relevant information related to the businesses and activities of Gafisa S.A., arising from decisions taken by its administration entities or its Controlling Shareholders, among others, which may have repercussions on the market trading in the securities issued by Gafisa S.A. This Manual establishes the duties and responsibilities that ensure information on relevant facts is dealt with properly, either in-house at Gafisa S.A. or when disclosed to market participants. Section IV of Part I of the Manual established the rules applicable to the guidance release of the Company. Section V addresses the notification of trading in securities by the Directors and Officers of Gafisa S.A. and persons related thereto, together with the procedures to be followed in this matter. Section VI regulates the notification and disclosure of alterations in the shareholding positions held by the Controlling Shareholders and by persons appointed by the members of the Board of Directors of Gafisa S.A., whenever purchase or sale transactions involve stockholdings that are deemed relevant. Part II of the Manual establishes the Securities Trading Policy issued by Gafisa S.A. to be adopted while the disclosure of a relevant act or fact remains pending and also at certain times as defined in Instruction Nº 358/02 issued by the CVM, in order to avoid the improper use of inside information. The constraints established by this policy are applicable not only to the Controlling Shareholders and Officers of Gafisa S.A., but also 16 to many other people who may have access to inside information about Gafisa S.A. through professional links that place them in privileged positions, in terms of the investor market. As permitted by Instruction Nº 358/02 issued by the CVM, Gafisa S.A. approved its Trading Policy at the Board Meeting held on July 6, 2009. This Trading Policy makes provision for the adoption of mechanisms that ensure control and transparency for trading in securities issued by Gafisa S.A., in order to prevent possible future assumptions of any improper use of Relevant Information. It must also be stressed that persons subject to the rules introduced by this Manual must comply herewith, signing the respective Deeds of Compliance. Any doubts about the application of this Manual must be addressed to the Investor Relations Director of Gafisa S.A. 17 GAFISA S.A. Part I Section I Purpose and Sphere of Action 1. Scope and Persons in Charge – The purpose of this Manual – whose defined terms are listed in Annex I – is to establish high standards of conduct and transparency that must necessarily be complied with by (i) the Officers, Controlling Shareholders, Audit Board Members and members of the other Technical or Advisory Entities of the Company; (ii) Employees and Executives with access to Relevant Information; and also (iii) by any persons who may become aware of information related to a Relevant Act or Fact about the Company, due to their positions or functions in the Parent Company, the Subsidiary Companies and the Associated Companies, in order to adapt the internal policy of the Company to the principle of transparency and good conduct practices for the use and disclosure of relevant information and trading in securities issued by the Company. The Manual also established, on Section IV, the rules applicable to guidance release of the Company. 2. Deed of Compliance – The persons mentioned above must sign the respective Deed of Compliance with this Manual, as set forth Article 15, § 1, item I and Article 16, § 1 of Instruction Nº 358/02 issued by the CVM and in compliance with the model appended to this Manual as Annex II. At its head offices, the Company will keep a list of the persons signing the Deed of Compliance, together with their respective qualifications, positions or functions, addresses and personal or corporate tax numbers (CPF / CNPJ). This list will always be available to the Brazilian Securities Commission (CVM). Section II Principles All persons subject to this Manual must conduct themselves in compliance with the values of good faith, loyalty and truth, as well as by the general principles established herein. All efforts to foster market efficiency must ensure the competition among investors for the best returns are based on analyses and construals of the disclosed information, and never on insider access to the same information. The persons subject to this Manual must also bear in mind that transparent, accurate and timely information constitutes the main tool available to the investor public and especially the shareholders of the Company, in order to ensure the necessary fair treatment.
